DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 08, 2021 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed December 17, 2020 in response to PTO Office Action mailed October 19, 2020. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1-3, 8, 9, 12, 13 and 20 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-20 remain pending in this application.

Response to Arguments


Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 is amended to delete the limitations and thus the identifier should be “currently amended” instead of “previously presented”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for assigning/preassigning and mapping…logical block addresses (LBAs) to…PBAs, does not reasonably provide enablement for “upon receipt of a random write request, writing to the first media partition/UMP according to the mapping of the plurality of LBAs to the PBAs of the first . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The independent claims recite the limitation “assigning/preassigning and mapping…LBAs to…PBAs”. The current disclosure fig. 2 teaches that host logical addresses (LBAs) are assigned/preassigned and mapped to PBAs. It is known in the art that the host accesses data from the storage device using logical addresses and as such when host writes the data, the write request/command is sent with data being written as well as the address (e.g., LBA) associated with the data. Since current disclosure clearly indicates that the LBAs are preassigned to the PBAs, when host sends a random write request, the data associated with the random write request is mapped to the first media partition. However, the disclosure does not disclose what happens to the address received with the write request. The disclosure merely discloses that when host sends random write request, it is mapped to the first partition. However when the LBAs are already mapped to the particular PBAs, then according to normal storage operation known in the art, the data must be written to the PBA already mapped to LBA because all LBAs are preassigned and mapped to particular PBA. If the write request is mapped to the first partition and then it is unclear what happens to the host supplied address (LBA)? The specification further discloses that when the first media partition is full or nearly full, the data from the first media partition is moved to second media partition and new range of LBAs are assigned to the first media partition. Here again it is unclear what happens when the host sends a random write request that was mapped to the LBAs range 0 – X, which now is reassigned to PBAs A – A+X? Does the 
During this Office Action, the limitation preassigning is treated as assigned when the data request is received and the LBA associated with the request is mapped to the PBA. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al. (US 20190278710) and further in view of Kashiwase et al. (US .
As per claim 13, Ehrlich teaches a device (Ehrlich: fig. 1), comprising: 
a first data storage partition having a first write speed (Ehrlich: fig. 3, item 320; par. [0044]: “SMR HDD that includes a CMR region (e.g., media-cache region 
320)”; CMR region is faster than SMR region); a second data storage partition having a second write speed slower than the first write speed (Ehrlich: fig. 3, item 310; par. [0044]: “SMR HDD that includes a CMR region (e.g., media-cache region 320), an SMR region (e.g., user region 310)”; the SMR region is slower than CMR region); and a controller, the controller configured to process incoming data writes to the device (Ehrlich: fig. 1, item 133; par. [0045]: “when microprocessor-based controller 133 receives a command from a host…The command can be a write command or a read command”) according to a method comprising: 
assigning and mapping a plurality of logical block addresses (LBAs) to a plurality of physical block addresses (PBAs) of the first media partition; writing to the plurality of LBAs mapped to the PBAs of the first media partition (Ehrlich: par. [0026]: “when HDD 100 receives a write command that includes write data and a range of logical block addresses (LBAs) indicated in user region 310 for the storage of the write data, the write data can be written to a physical location in media-cache region 320 rather than to the physical locations of user region 310 that correspond to the LBA range referenced in the write command. The physical location in media-cache region 320 is mapped to the LBAs associated with the write data”); 

Kashiwase teaches: par. [0027]: “data stored on disk 102 may be organized as data blocks. In some examples, address indirection may be used to write blocks of data to disk 102. That is, host file systems may use logical block addresses (LBAs) in commands to read and write blocks of data to disk 102 without regard for actual locations (physical block address (PBA)) used internally by hard disk drive 100. Address indirection may be particularly useful to shield a host from the complexities associated with SMR. As described in detail below, address indirection is typically implemented in the controller portion of the drive's architecture (e.g., hard disk controller 122) using indirection tables”; par. [0034]: “hard disk controller 122 may be configured perform address indirection. That is hard disk controller 122 may translate the LBAs in host commands to an internal physical address, or an intermediate address from which a physical address can ultimately be derived. It should be noted in for a hard disk drive that utilizes SMR the physical block address (PBA) of a logical block address (LBA) can change frequently. Further, for an SMR hard disk drive, the LBA-PBA mapping can change with every write operation because the hard disk drive may dynamically determine the physical location on the disk where the data for an LBA will be written. Further, the data for the same LBA may be written to a different location the next time the host LBA is updated. In addition, a hard disk drive, such as hard disk drive 100, may autonomously move data between write caches in RAM, write caches on disk 102, E-regions on disk 102 and I-regions on disk 102. In some examples, the LBAs for the data may stay the same regardless of where the hard disk drive 100 has the data stored. Further, background processes, such as, for example, defragmentation may also be executed autonomously by hard disk drive 100 to move data sectors from one PBA to another while the LBA stays the same. Thus, hard disk drive 102 may be configured to use address indirection in associated with multiple types of write operations”. As it can be seen from above two paragraphs of Kashiwase that the system that utilizes SMR hard disk drive, the controller dynamically determines the physical location of the data for an LBA and it stay same even when the data is moved between regions of the disk so that the host can access data using the same LBA without 
Ehrlich and Kashiwase expressly fail to teach upon receipt of a random write request writing to the plurality of LBAs assigned and mapped to PBAs of the first media partition. Gaertner teaches a disk with staging area with non-shingled recording region and another region with shingled magnetic recording area (Gaertner: par. [0032]) and writing random write requests to first media partition (e.g., staging area) (Gaertner: par. [0028]: “For example, data blocks can be initially received by the storage system 100 from the host device 106 in an arbitrary or sparse LBA order…Such data blocks may be written to the staging area”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to write random data in the first media partition (staging area) as taught by Gaertner in the system of Ehrlich and Kashiwase to improve system performance by efficient data segregation (Gaertner: par. [0003]).

As per claim 14, Ehrlich and Kashiwase teach wherein the first data storage partition is an unshingled media partition, and the second data storage partition is a sequentially written media partition (Ehrlich: par. [0006]: “storing data in a magnetic disk drive with a shingled magnetic recording region (SMR), a conventional magnetic recording region (CMR)”; par. [0026]: “media-cache region 320 is configured to store media-cache entries during normal operation of HDD 100. As such, media-cache region 320 includes conventional data storage tracks, i.e., data storage tracks that are not written in an SMR format and instead are written in a conventional magnetic recording (CMR) format, and therefore are substantially non-overlapping. Thus, media-cache region 320 can be used to store random block writes without an entire band of shingled tracks being re-written for each write command received”, as well-known in the art the SMR region is sequentially written).

As per claim 15, Ehrlich and Kashiwase teach the device of claim 14, wherein the second data storage partition is a shingled media partition (Ehrlich: par. [0006]: “storing data in a magnetic disk drive with a shingled magnetic recording region (SMR), a conventional magnetic recording region (CMR)”).

As per claim 17, Ehrlich and Kashiwase teach wherein the first data storage partition is a media cache (Ehrlich: par. [0026]: “media-cache region 320 is configured to store media-cache entries during normal operation of HDD 100”).

As per claim 18, Ehrlich and Kashiwase teach wherein the device has a media cache, and wherein the media cache is used as the first data storage partition (Ehrlich: par. [0026]: “media-cache region 320 is configured to store media-cache entries during normal operation of HDD 100”).

typically during periods of low storage activity, the storage controller 302 can read data stored in the staging area 306 using a relatively contiguous read operation. The read data is transferred to the random access memory 304, sorted in random access memory 304 in a predefined order (e.g., in LBA order, in most-frequently-accessed order, etc.), and then written to the staging area 306 or to another storage area or the host device. In one embodiment, the amount of data read, sorted, and written to the staging area 306 is referred to as a "chunk" and is the same as the size of the random access memory 304, although other sizes may be used (e.g., different portions of the random access memory 304 may be used for different purposes or for different "chunks"). In another embodiment, the read and sorted data may alternatively be transferred to a host device in response to a read command or transferred to another storage area (e.g., flash memory, a granule storage area 308 or a destination storage area 312)”; pars. [0068] – [0075]). Writing data in contiguous locations improves the access rate of the SMR disk storage device (Gaertner: par. [0004] – [0006]). Thus, one having ordinary skill in the art would be motivated to select contiguous range of PBAs in the second media partition with size equal to the size of data in the first media partition so that the data is contiguously stored in the second media partition thereby improving the performance of the storage device by reading data in least number of seek operations. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the range of PBA in the first media partition and contiguously write the data to second media partition with the same size contiguously to maintain data sequentially in same range of physical locations such that the data can be sequentially accessed in single or minimum number of seek operations and improving access rate of the storage device.

As per claim 20, Ehrlich, Kashiwase and Gaertner teach wherein the controller is further configured to update mapping of LBAs and PBAs in the data storage device by: remapping the first set of LBAs in a first LBA range to point to the new PBA range to which data was transferred; selecting a new LBA range corresponding in size to the first LBA range available LBAs; and mapping the new LBA range to point to the first media partition PBAs (Gaertner: fig. 7, item 708; fig. 8, items 810, 812, 814; please also refer claim 13 above regarding remapping LBAs so that host can access data using the same LBAs without worrying about actual physical location in the storage device).


As per claim 5, Ehrlich and Kashiwase teach wherein moving data comprises moving data from the first media partition to the second media partition when an idle condition is detected in the data storage device (Ehrlich: par. [0027]: “Write data stored in media-cache region 320 can be flushed to an appropriate band in user region 310 periodically, in response to one or more specified events, or at any other convenient time”); Here it is noted that the data is flushed in response to one or more specified events or at any other time, where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to write data from first partition to second partition when the storage device is in idle condition to avoid interfering with regular host data accesses.

As per claim 6, Ehrlich and Kashiwase teach wherein moving data comprises moving data from the first media partition to the second media partition immediately upon the predetermined storage level being reached (Ehrlich: par. [0027]: “Write data stored in media-cache region 320 can be flushed to an appropriate band in user region 310 periodically, in response to one or more specified events, or at any other convenient time… In addition, if the media-cache region becomes full (or nearly full), data that are stored only in media-cache 320 can be flushed to user region 310 to make more room in media-cache region 320”).



Claims 9-12 are directed toward a method of writing to a data storage having a shingled media partition and an unshingled partition and method similar to claim 17 above. Ehrlich teaches the data storage device with SMR and UMP partitions and thus claims 9-12 are rejected under same rationales as applied to claims 13-15, 17, 5 and 6 above. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al. (US 20190278710), Kashiwase et al. (US 2015/0109700) and Gaertner et al. (US 2014/0281186) as applied to claim 13 above, and further in view of Chen et al. (US 9,864,529).
As per claim 16, Ehrlich and Kashiwase fail to teach wherein the first data storage partition is a solid state drive partition. Chen teaches wherein the first data storage partition is a solid state drive partition (Chen: fig. 1, items 128, 160, 162; col. 5, lines 21-26). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first storage partition as the SSD drive partition as taught by Chen to buffer/temporarily store data and avoiding rewriting of the data (Chen: col. 6, lines 30-37).


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138